F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         OCT 28 2004
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 LEVI LOVE,

               Plaintiff-Appellant,                     No. 04-3325
          v.                                           (Dist. of Kan.)
 ROGER WERHOLTZ, Secretary of                  (D.C. No. 03-CV-3291-GTV)
 Corrections; CHARLES SIMMONS,
 Warden, El Dorado Correctional
 Facility; LOUIS BRUCE, Warden,
 Hutchinson Correctional Facility;
 DON LANGFORD, Hutchinson
 Correctional Facility; (FNU)
 SCHLETZBAUM, Disciplinary
 Hearing Officer, Hutchinson
 Correctional Facility; ELIZABETH
 MOSCORRO, Captain, Hutchinson
 Correctional Facility; M.
 VANHOOSE, Unit Team Manager; R.
 HICKS, Unit Team; D.
 McCONAGHY, Unit Team; M.
 KROEKER, Unit Team; P. KEEN,
 Mail Review Officer,

               Defendants-Appellees.


                             ORDER AND JUDGMENT         *




      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Before KELLY , HENRY , and TYMKOVICH , Circuit Judges.            **




      Levi Love appeals the dismissal of his civil complaint for failure to pay the

filing fee. We affirm.

                                  BACKGROUND

      Love filed a complaint in forma pauperis (IFP) alleging that Appellees had

violated several of his constitutional rights. Love then moved to obtain discovery

related to his claims and also moved to stay proceedings until he exhausted all

administrative remedies related to his discovery requests.

      On February 24, 2004, the district court, pursuant to 28 U.S.C. § 1915(b)(1)

(Supp. 2004), ordered Love to pay a $24.00 filing fee and to show cause why the

complaint should not be dismissed within thirty days. The court went on to deny

Love’s motion for discovery and motion to stay. After Love failed to pay the

requisite filing fee within thirty days of the order, the court dismissed his

complaint without prejudice and denied his motion to proceed IFP.

      Love then appealed the court’s dismissal of his complaint for failure to pay

the filing fee and moved to proceed IFP. Because Love paid the filing fee on

August 26, 2004, the district court granted his request to proceed on appeal IFP.


      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                          -2-
                                       ANALYSIS

       A court may dismiss a complaint for failing to comply with a court order.

See Cosby v. Meadors , 351 F.3d 1324, 1326 (10th Cir. 2003). We review the

district court’s dismissal of Love’s complaint for abuse of discretion.   See id.

       A prisoner seeking to proceed IFP, while not obligated to pay the full

amount of a filing fee at the time of a filing, is nonetheless required to pay a

portion of that fee upon filing.   See 28 U.S.C. § 1915(b)(1) (Supp. 2004)

(requiring the court to assess and collect an initial fee of twenty percent of either

the monthly deposits in a prisoner’s account or the average monthly balance of

the account). Pursuant to this requirement, the court ordered Love to pay twenty

percent of his average monthly balance, or $24.00, within thirty days of its order

or face dismissal. Although Love eventually paid the $24.00 fee, he did so five

months too late. Thus, he failed to comply with the court’s order and the court

had the authority to dismiss his complaint. Accordingly, we affirm the dismissal

of Love’s complaint without prejudice.

       We remind Love that he is required to continue to make payments until all

filing fees, including the appellate filing fee, are paid. Love’s complaint was

dismissed without prejudice, thus nothing in this order and judgment reflects our

opinion of the merits.




                                             -3-
WE AFFIRM.

                   Entered for the Court

                   Timothy M. Tymkovich
                   Circuit Judge




             -4-